Exhibit 10.25

 

LOGO [g603651dsp294.jpg]

Guarantee Deed Poll

The Allens contact for this document is Alan Maxton

Deutsche Bank Place

Corner Hunter and Phillip Streets

Sydney NSW 2000 Australia

T +61 2 9230 4000

F +61 2 9230 5333

www.allens.com.au

© Allens Australia 2018

Allens is an independent partnership operating in alliance with Linklaters LLP.



--------------------------------------------------------------------------------

Guarantee Deed Poll       LOGO [g603651dsp295.jpg]

 

Contents    1      Definitions and Interpretation    1      1.1    Definitions
   1      1.2    Interpretation    2      1.3    Inclusive expressions    4     
1.4    Accounting Standards    4      1.5    Incorporated definitions    4     
1.6    Acknowledgments    4 2      Deed Poll    4      2.1    Finance Parties
and Finance Documents    4      2.2    Removal of benefit for particular Finance
Party    4      2.3    Power of attorney    5      2.4    Syndicated Facility
Agreements    5      2.5    Several application of Deed Poll    5 3     
Payments    6 4      Representations and Warranties    6      4.1   
Representations and Warranties    6      4.2    Repetition of representations
and warranties    7 5      Guarantee    7      5.1    Guarantee    7      5.2   
Payment    7      5.3    Securities for other money    7      5.4    Amount of
Guaranteed Moneys    8      5.5    Proof by Finance Parties    8      5.6   
Avoidance of payments    8      5.7    Indemnity for avoidance of Guaranteed
Moneys    8      5.8    No obligation to marshal    9      5.9    Non exercise
of Guarantors’ rights    9      5.10    Principal and independent obligation   
9      5.11    Suspense account    10      5.12    Unconditional nature of
obligations    10      5.13    No competition    11      5.14    Continuing
guarantee    12      5.15    Variation    12      5.16    Judgments    12     
5.17    Release of Guarantors    12 6      Interest on Overdue Amounts    13
     6.1    Accrual    13      6.2    Payment    13      6.3    Rate    13 7
     GST       13 8      Saving provisions    13 9      Survival of Obligations
   13 10      Assignments    14 11      Notices    14 12      Governing Law and
Jurisdiction    14

 

page (i)



--------------------------------------------------------------------------------

Guarantee Deed Poll       LOGO [g603651dsp295.jpg]

 

     13    General    14      14    Counterparts    14      Schedule    15     
   Notice Details    15

 

 

page (ii)



--------------------------------------------------------------------------------

Guarantee Deed Poll       LOGO [g603651dsp295.jpg]

 

This Deed Poll is made on 3 April 2018

BY:

Each Person specified in the Schedule (each, a Guarantor).

Recital

This Deed Poll is made in favour of each Finance Party from time to time as
defined in this Deed Poll. The Guarantors enter into this Deed Poll for valuable
consideration including the Finance Parties continuing to extend financial
accommodation to or at the request of the Borrowers.

It is agreed as follows.

 

1

Definitions and Interpretation

 

1.1

Definitions

The following definitions apply unless the context requires otherwise.

Common Terms Deed Poll means the common terms deed poll dated 10 April 2012
given by Foxtel Management Pty Limited, the parties listed in Schedule 1 to that
document and others in favour of the Finance Parties.

Finance Document has the meaning given to that term in the Common Terms Deed
Poll.

Finance Party means each Finance Party under the Common Terms Deed Poll to whom,
or to whose Financier Representative (as defined in the Common Terms Deed Poll),
a Finance Party Nomination Letter is addressed in respect of this Deed Poll.

Finance Party Nomination Letter has the meaning given to that term in the Common
Terms Deed Poll.

Financier means each Financier under the Common Terms Deed Poll to whom, or to
whose Financier Representative (as defined in the Common Terms Deed Poll), a
Finance Party Nomination Letter is addressed in respect of this Deed Poll.

Financier Representative means a Financier Representative under the Common Terms
Deed Poll to whom a Finance Party Nomination Letter is addressed in respect of
this Deed Poll.

Guaranteed Moneys means all debts and monetary liabilities of each Transaction
Party to the Finance Parties under or in relation to any Finance Document and in
any capacity, irrespective of whether the debts or liabilities:

 

  (a)

are present or future;

 

  (b)

are actual, prospective, contingent or otherwise;

 

  (c)

are at any time ascertained or unascertained;

 

  (d)

are owed or incurred by or on account of any Transaction Party alone, or
severally or jointly with any other person;

 

  (e)

are owed to or incurred for the account of any Finance Party alone, or severally
or jointly with any other person;

 

  (f)

are owed to any other person as agent (whether disclosed or not) for or on
behalf of any Finance Party;

 

  (g)

are owed or incurred as principal, interest, fees, charges, taxes, duties or
other imposts, damages (whether for breach of contract or tort or incurred on
any other ground), losses, costs or expenses, or on any other account;

 

page 1



--------------------------------------------------------------------------------

Guarantee Deed Poll       LOGO [g603651dsp295.jpg]

 

  (h)

are owed to or incurred for the account of any Finance Party directly or as a
result of:

 

  (i)

the assignment or transfer to any Finance Party of any debt or liability of any
Transaction Party (whether by way of assignment, transfer or otherwise); or

 

  (ii)

any other dealing with any such debt or liability;

 

  (i)

are owed to or incurred for the account of a Finance Party before the date of
this Deed Poll, or before the date of any assignment of any Finance Document to
any Finance Party by any other person or otherwise; or

 

  (j)

comprise any combination of the above.

Insolvency Event has the meaning given to that term in the Common Terms Deed
Poll as if references in the clauses referred to in that definition to a
Transaction Party were references to a Guarantor.

Material Adverse Effect has the meaning given to that term in the Common Terms
Deed Poll as if references in that definition to a Transaction Party were
references to a Guarantor.

Officer means:

 

  (a)

in respect of each Guarantor, any director or secretary, or a person notified to
be an authorised officer by the relevant Guarantor; and

 

  (b)

in relation to a Finance Party, any person whose title includes the word
‘Director’, ‘Managing Director’, ‘Head’, ‘Executive’, ‘Manager’ or ‘Vice
President’, and any other person appointed by the Finance Party to act as its
authorised officer for the purposes of the Finance Documents.

Power means any right, power, authority, discretion or remedy conferred on any
Finance Party by this Deed Poll or any applicable law.

Transaction Party has the meaning given to that term in the Common Terms Deed
Poll.

 

1.2

Interpretation

In this Deed Poll, headings and bold type are for convenience only and do not
affect the interpretation of this Deed Poll and, unless the context otherwise
requires:

 

  (a)

words importing the singular include the plural and vice versa;

 

  (b)

words importing a gender include any gender;

 

  (c)

other parts of speech and grammatical forms of a word or phrase defined in this
Deed Poll have a corresponding meaning;

 

  (d)

an expression importing a natural person includes any company, partnership,
joint venture, association, corporation or other body corporate and any
Government Agency;

 

  (e)

a reference to any thing (including any right) includes a part of that thing but
nothing in this clause 1.2(e) implies that performance of part of an obligation
constitutes performance of the obligation;

 

  (f)

a reference to a clause, party, annexure, exhibit or schedule is a reference to
a clause of, and a party, annexure, exhibit and schedule to, a Finance Document
and a reference to a Finance Document includes any annexure, exhibit and
schedule to that Finance Document;

 

  (g)

a reference to a statute, regulation, proclamation, ordinance or by law includes
all statutes, regulations, proclamations, ordinances or by laws amending,
consolidating or replacing it, whether passed by the same or another Government
Agency with legal power to do so, and a reference to a statute includes all
regulations, proclamations, ordinances and by laws issued under that statute;

 

page 2



--------------------------------------------------------------------------------

Guarantee Deed Poll       LOGO [g603651dsp295.jpg]

 

  (h)

a reference to a document includes all amendments or supplements to, or
replacements or novations of, that document;

 

  (i)

a reference to a party to a document includes that party’s successors and
permitted assigns;

 

  (j)

a reference to an agreement other than a Finance Document or this Deed Poll
includes an undertaking, deed, agreement or legally enforceable arrangement or
understanding whether or not in writing;

 

  (k)

a reference to an asset includes all property of any nature, including a
business, and all rights, revenues and benefits;

 

  (I)

a reference to liquidation includes official management, appointment of an
administrator, compromise, arrangement, merger, amalgamation, reconstruction,
winding up, dissolution, assignment for the benefit of creditors, scheme,
composition or arrangement with creditors, insolvency, bankruptcy, or any
similar procedure or, where applicable, changes in the constitution of any
partnership or person, or death;

 

  (m)

a reference to a document includes any agreement in writing, or any certificate,
notice, instrument or other document of any kind;

 

  (n)

no provision of this Deed Poll will be construed adversely to a party solely on
the ground that the party was responsible for the preparation of this Deed Poll
or that provision;

 

  (o)

a covenant or agreement on the part of two or more Guarantors binds them jointly
and severally;

 

  (p)

references to time are to Sydney time;

 

  (q)

unless the contrary intention appears, any provision of this Deed Poll which
specifies a particular day on which a calculation is to be made or an obligation
performed, will be construed as requiring that calculation to be made or that
obligation to be performed at or before 5.00pm on that day;

 

  (r)

a reference in this Deed Poll to:

 

  (i)

amendment includes a supplement, novation, restatement or modification and
‘amended’ is to be construed accordingly;

 

  (ii)

continuing, in relation to a Default, indicates a Default that has not been
remedied to the satisfaction of the relevant Financier Representative (acting in
good faith) or waived in writing in accordance with the terms of the relevant
Finance Document; and

 

  (iii)

undertaking, assets and rights includes a reference to all real and personal
property, choses in action, goodwill and uncalled and called, but unpaid
capital;

 

  (s)

where an act is required to be performed promptly, it shall be performed within
as short a period as reasonably possible from the moment when the act could
reasonably be performed, taking into account all of the circumstances;

 

  (t)

for the purposes of:

 

  (i)

making a representation or warranty;

 

  (ii)

complying with any notification requirement or other undertaking; or

 

  (iii)

determining whether a Default has occurred,

 

page 3



--------------------------------------------------------------------------------

Guarantee Deed Poll       LOGO [g603651dsp295.jpg]

 

the value of any relevant transaction, event or other thing which is not
denominated in Dollars, shall be taken into account as if the value of that
transaction, event or other thing were converted into Dollars on the relevant
date; and

 

  (u)

a reference to remedying an Event of Default includes overcoming its
consequences.

 

1.3

Inclusive expressions

Specifying anything in this Deed Poll after the words ‘includes’ or ‘for
example’ or similar expressions does not limit what else is included unless
there is express wording to the contrary.

 

1.4

Accounting Standards

Any accounting practice or concept relevant to the Finance Documents is to be
construed or determined in accordance with the Accounting Standards.

 

1.5

Incorporated definitions

Unless the contrary intention appears, capitalised terms defined in the Common
Terms Deed Poll have the same meaning in this Deed Poll.

 

1.6

Acknowledgments

Each Guarantor:

 

  (a)

acknowledges having received a copy of and approved the Common Terms Deed Poll
together with all other Finance Documents and other documents and information it
requires in connection with the Common Terms Deed Poll before signing this Deed
Poll; and

 

  (b)

acknowledges receiving valuable consideration for signing this Deed Poll.

 

2

Deed Poll

 

2.1

Finance Parties and Finance Documents

 

  (a)

This Deed Poll is given by the Guarantors in favour of the Finance Parties from
time to time. Each Finance Party has the benefit of and may enforce this Deed
Poll even though it is not a party to, or is not in existence at the time of
execution and delivery of this Deed Poll, in relation to the Finance Debt to
which that Finance Party is entitled and each Finance Document under which that
Finance Party has rights, benefits or obligations.

 

  (b)

Each undertaking in this Deed Poll is made in favour of the Finance Parties.

 

  (c)

Each Guarantor irrevocably acknowledges that FOXTEL may sign and deliver a
Finance Party Nomination Letter nominating this Deed Poll as a Finance Document
whereupon this Deed Poll shall be a Finance Document for the purposes of the
Common Terms Deed Poll.

 

2.2

Removal of benefit for particular Finance Party

Subject to clause 13.7 of the Common Terms Deed Poll, this Deed Poll ceases to
be for the benefit of and enforceable by a Finance Party if at any time:

 

  (a)

that Finance Party has been Finally Paid;

 

  (b)

that Finance Party is not committed to providing further financial or other
accommodation to any Transaction Party pursuant to any Finance Document; and

 

  (c)

if requested by FOXTEL and agreed in writing by the relevant Finance Party.

 

page 4



--------------------------------------------------------------------------------

Guarantee Deed Poll       LOGO [g603651dsp295.jpg]

 

If FOXTEL makes a request to a Finance Party under paragraph (c) above subject
to the circumstances in paragraphs (a) and (b) above existing, that Finance
Party will promptly confirm in writing that it agrees that this Deed Poll has
ceased to be for the benefit of and enforceable by that Finance Party.

 

2.3

Power of attorney

 

  (a)

Each Guarantor (other than NXE Australia Pty Limited) irrevocably appoints NXE
Australia Pty Limited as its attorney (Attorney) to do anything which the
Guarantor may do (including to execute any document on its behalf) under or in
relation to any Finance Document including to execute and deliver any document
amending or supplementing this Deed Poll.

 

  (b)

Without limitation, the Attorney may at any time delegate the Attorney’s powers
(including delegation).

 

2.4

Syndicated Facility Agreements

In relation to a Finance Document which is a Syndicated Facility Agreement:

 

  (a)

any notice, consent, direction, opinion, approval, waiver, variation, agreement
or communication which may be given, or which is required to be given either by
or to a Financier under this Deed Poll may be given by, and shall be given to,
the relevant Financier Representative (on behalf of each Financier under that
Syndicated Facility Agreement) and if so given, shall, for the purposes of this
Deed Poll, be regarded as having been given to or by each such Financier;

 

  (b)

the parties acknowledge and agree that the relevant Financier Representative
under that Syndicated Facility Agreement in giving any such notice, consent,
direction, approval, waiver, variation, agreement or other communication or
forming any opinion, will be acting on the instructions of the Financiers under
and in accordance with that Syndicated Facility Agreement, and references to
“acting reasonably”, “in the opinion of, “being satisfied” or similar
expressions shall be construed accordingly and where used in connection with the
relevant Financier Representative shall be construed as referring to each of the
Financiers from whom the relevant Financier Representative is required to obtain
instructions in so acting. Each Guarantor shall be entitled to assume in its
dealings with the relevant Financier Representative that it has the necessary
authority to so act and to bind each Financier under the relevant Syndicated
Facility Agreement, until such time as NXE Australia Pty Limited is notified in
writing to the contrary; and

 

  (c)

references in this Deed Poll to “a Financier” or “the Financier” shall be
construed accordingly.

 

2.5

Several application of Deed Poll

In relation to each Finance Document, each Finance Party under that Finance
Document and the Transactions (jointly a Relevant Transaction), the provisions
of this Deed Poll shall be construed (unless a contrary intention is expressly
indicated):

 

  (a)

to apply to each such Relevant Transaction separately;

 

  (b)

such that the representations, warranties, undertakings, events of default and
other provisions apply to that Relevant Transaction separately and gives each
Finance Party to that Relevant Transaction rights in relation to that Relevant
Transaction separately; and

 

  (c)

such that each reference to “each Financier Representative” or “the Financier
Representatives” means the relevant Financier Representative in respect of the
Relevant Transaction.

 

page 5



--------------------------------------------------------------------------------

Guarantee Deed Poll       LOGO [g603651dsp295.jpg]

 

3

Payments

Clause 3 (Payments) of the Common Terms Deed Poll applies to this Deed Poll as
if references in that clause to a Transaction Party were references to a
Guarantor.

 

4

Representations and Warranties

 

4.1

Representations and Warranties

Each Guarantor makes the following representations and warranties for the
benefit of each Finance Party.

 

  (a)

(status): it is a corporation registered (or taken to be registered) and validly
existing under the laws of the jurisdiction of its incorporation;

 

  (b)

(power and authorisation): it has the power and authority to enter into and
perform its obligations under and carry out the transactions contemplated by
this Deed Poll and to own its assets and to carry on its business as now
conducted. It has taken all necessary action to authorise the entry into,
delivery and performance of this Deed Poll and to carry out the transactions
contemplated by this Deed Poll;

 

  (c)

(document binding): this Deed Poll constitutes its legal, valid, binding and
enforceable obligation enforceable in accordance with its terms subject to laws
generally affecting creditors’ rights and principles of equity;

 

  (d)

(transactions permitted): the execution, delivery and performance by it of this
Deed Poll and each transaction contemplated under this Deed Poll did not and
will not breach or result in a contravention of:

 

  (i)

any law, treaty, judgement, ruling, order, regulation or decree of a Government
Agency binding on it or Authorisation;

 

  (ii)

its constitution or other constituent documents; or

 

  (iii)

any Encumbrance or material agreement which is binding on it or its assets, and
did not and will not:

 

  (iv)

create or impose any Encumbrance on any of its assets; or

 

  (v)

allow a person to accelerate or cancel an obligation with respect to Finance
Debt or constitute an event of default, cancellation event, prepayment event or
similar event (whatever called) under an agreement relating to Finance Debt,
whether immediately or after notice or lapse of time or both;

 

  (e)

(no litigation): except as disclosed in full to each Financier Representative in
writing before the date of this Deed Poll, there is no litigation, arbitration,
Tax claim, dispute or administrative or other proceeding current or, to the best
of its knowledge and belief, threatened, to which it is or may become a party,
which:

 

  (i)

in any way questions its power or authority to enter into or perform its
obligations under this Deed Poll; or

 

  (ii)

would be reasonably likely to result in the occurrence of an Insolvency Event in
relation to it or to have a Material Adverse Effect;

 

  (f)

(Authorisations): each Authorisation:

 

  (i)

which is required in relation to the execution, delivery and performance by it
of this Deed Poll and the transactions contemplated by this Deed Poll; or

 

  (ii)

which is required in relation to the validity and enforceability of this Deed
Poll, has been obtained or effected, complied with and maintained;

 

page 6



--------------------------------------------------------------------------------

Guarantee Deed Poll       LOGO [g603651dsp295.jpg]

 

  (g)

(copies of documents): all copies of documents given by it or on its behalf to
any Financier Representative are true copies which are accurate and complete in
all material respects;

 

  (h)

(not a trustee): it does not enter into this Deed Poll as trustee of any trust
or hold any assets as the trustee of any trust;

 

  (i)

(immunity from suit): it does not, and its assets do not, have immunity from the
jurisdiction of a court or from legal process;

 

  (j)

(solvency):

 

  (i)

it is able to pay its debts as they fall due and has not suspended making
payment of its debts generally; and

 

  (ii)

no Insolvency Event has occurred and is continuing in relation to it or will
occur as a result of it entering into this Deed Poll;

 

  (k)

(ranking of obligations): its obligations under this Deed Poll (in all respects
and at all times) rank at least equally in right and priority of payment with
all its other unsecured and unsubordinated obligations (actual or contingent,
present or future) except for obligations mandatorily preferred by law;

 

  (I)

(commercial benefit): the entering into and performance by it of its obligations
under this Deed Poll is for its commercial benefit and is in its commercial
interests; and

 

  (m)

(own enquiries): it has relied on its own investigations and enquiries regarding
the transactions contemplated by the Finance Documents and has not relied on any
information, advice or opinion given or offered by or on the Financier’s behalf
even if in answer to any enquiry by or for it.

 

4.2

Repetition of representations and warranties

The representations and warranties given under this Deed Poll are repeated in
favour of each Financier with reference to the facts and circumstances then
subsisting on each date on which any financial accommodation is made available
or rolled over by that Financier under that Financier’s Finance Documents.

 

5

Guarantee

 

5.1

Guarantee

The Guarantors jointly and severally, unconditionally and irrevocably guarantee
to each Finance Party the payment of the Guaranteed Moneys due to each Finance
Party.

 

5.2

Payment

 

  (a)

If the Guaranteed Moneys are not paid when due, each Guarantor must immediately
on demand from the relevant Financier Representative pay to that Financier
Representative for the account of its Financiers the Guaranteed Moneys in the
same manner and currency as the Guaranteed Moneys are required to be paid.

 

  (b)

A demand under clause 5.2(a) may be made at any time and from time to time.

 

5.3

Securities for other money

Each Finance Party may apply any amounts received by it or recovered under any
document or agreement which is a security for any of the Guaranteed Moneys and
any other money in the manner it determines in its absolute discretion.

 

page 7



--------------------------------------------------------------------------------

Guarantee Deed Poll       LOGO [g603651dsp295.jpg]

 

5.4

Amount of Guaranteed Moneys

 

  (a)

This clause 5 applies to any amount which forms part of the Guaranteed Moneys
from time to time.

 

  (b)

The obligations of each Guarantor under this clause 5 extend to any increase in
the Guaranteed Moneys as a result of:

 

  (i)

any amendment, supplement, renewal or replacement of any Finance Document to
which any Finance Party and Transaction Party or Guarantor is a party; or

 

  (ii)

the occurrence of any other thing.

 

  (c)

Clause 5.4(b):

 

  (i)

applies regardless of whether any Guarantor is aware of or consented to or is
given notice of any amendment, supplement, renewal or replacement of any
agreement to which any Finance Party and Transaction Party or Guarantor is a
party or the occurrence of any other thing; and

 

  (ii)

does not limit the obligations of any Guarantor under this clause 5.

 

5.5

Proof by Finance Parties

In the event of the liquidation of a Transaction Party or Guarantor, each
Guarantor irrevocably authorises each Finance Party to prove for all money which
any Guarantor has paid or is or may be obliged to pay under any Finance
Document, any other document or agreement or otherwise in respect of the
Guaranteed Moneys.

 

5.6

Avoidance of payments

 

  (a)

If any payment, conveyance, transfer or other transaction relating to or
affecting the Guaranteed Moneys is:

 

  (i)

void, voidable or unenforceable in whole or in part; or

 

  (ii)

claimed to be void, voidable or unenforceable and that claim is upheld, conceded
or compromised in whole or in part,

 

  the

liability of each Guarantor under this clause 5 and any Power is the 
same as if:

 

  (iii)

that payment, conveyance, transfer or transaction (or the void, voidable or
unenforceable part of it); and

 

  (iv)

any release, settlement or discharge made in reliance on any thing referred to
in clause 5.6(a)(iii),

had not been made and each Guarantor must immediately take all action and sign
all documents necessary or required by a Financier Representative to restore to
each Finance Party the benefit of this clause 5.

 

  (b)

Clause 5.6(a) applies whether or not any Finance Party knew, or ought to have
known, of anything referred to in clause 5.6(a).

 

5.7

Indemnity for avoidance of Guaranteed Moneys

 

  (a)

If any of the Guaranteed Moneys (or money which would have been Guaranteed
Moneys if it had not been irrecoverable) are irrecoverable by any Finance Party
from:

 

  (i)

any Transaction Party or Guarantor; or

 

  (ii)

a Guarantor on the footing of a guarantee,

 

page 8



--------------------------------------------------------------------------------

Guarantee Deed Poll       LOGO [g603651dsp295.jpg]

 

the Guarantors jointly and severally, unconditionally and irrevocably, and as a
separate and principal obligation:

 

  (iii)

indemnify each Finance Party against any Loss suffered, paid or incurred by that
Finance Party in relation to the non payment of that money; and

 

  (iv)

must pay to the relevant Financier Representative for the account of that
Finance Party an amount equal to that Loss.

 

  (b)

Clause 5.7(a) applies to the Guaranteed Moneys (or money which would have been
Guaranteed Moneys if it had not been irrecoverable) which are or may be
irrecoverable irrespective of whether:

 

  (i)

they are or may be irrecoverable because of any event described in clause 5.12;

 

  (ii)

they are or may be irrecoverable because of any other fact or circumstance;

 

  (iii)

the obligations or liabilities or any of them relating to that money are void or
illegal or avoided or otherwise unenforceable; and

 

  (iv)

any matters relating to the Guaranteed Moneys are or should have been within the
knowledge of any Finance Party.

 

5.8

No obligation to marshal

A Finance Party is not required to marshal or to enforce or apply under or
appropriate, recover or exercise:

 

  (a)

any Encumbrance, Guarantee or other document or agreement held, at any time, by
or on behalf of that or any other Finance Party; or

 

  (b)

any money or asset which that Finance Party, at any time, holds or is entitled
to receive.

 

5.9

Non exercise of Guarantors’ rights

A Guarantor must not exercise any rights it may have inconsistent with this
clause 5.

 

5.10

Principal and independent obligation

 

  (a)

This clause 5 is:

 

  (i)

a principal obligation and is not to be treated as ancillary or collateral to
any other right or obligation; and

 

  (ii)

independent of and not in substitution for or affected by any other guarantee or
security which any Finance Party may hold in respect of the Guaranteed Moneys or
any obligations of any Transaction Party, Guarantor or any other person.

 

  (b)

This clause 5 is enforceable against a Guarantor:

 

  (i)

whether or not any Finance Party has:

 

  (A)

made demand on any Transaction Party or Guarantor (other than any demand
specifically required to be given, or notice required to be issued, to a
Guarantor under clause 5.2 or any other provision of a Finance Document);

 

  (B)

given notice to any Transaction Party, Guarantor or any other person in respect
of any thing; or

 

  (C)

taken any other steps against any Transaction Party, Guarantor or any other
person;

 

  (ii)

whether or not any Guaranteed Moneys are then due and payable; and

 

  (iii)

despite the occurrence of any event described in clause 5.12.

 

page 9



--------------------------------------------------------------------------------

Guarantee Deed Poll       LOGO [g603651dsp295.jpg]

 

5.11

Suspense account

Each Finance Party may:

 

  (a)

appropriate at its discretion any money received or recovered in respect of the
Guaranteed Moneys under this Deed Poll or otherwise, including money received or
recovered by way of set-off or as a dividend in liquidation; and

 

  (b)

refrain from applying the money in reduction of the Guaranteed Moneys, and claim
against any person (including by proving in any liquidation) in respect of the
full amount of the Guaranteed Moneys disregarding the money received or
recovered.

 

5.12

Unconditional nature of obligations

 

  (a)

This clause 5 and the obligations of each Guarantor under the Finance Documents
are not released or discharged or otherwise affected by anything which but for
this provision might have that effect, including:

 

  (i)

the grant to any Transaction Party, Guarantor or any other person of any time,
waiver, covenant not to sue or other indulgence;

 

  (ii)

the release (including a release as part of any novation) or discharge of any
Transaction Party, Guarantor or any other person;

 

  (iii)

the cessation of the obligations, in whole or in part, of any Transaction Party,
Guarantor or any other person under any Finance Document or any other document
or agreement;

 

  (iv)

the liquidation of any Transaction Party, Guarantor or any other person;

 

  (v)

any arrangement, composition or compromise entered into by any Finance Party,
any Transaction Party, Guarantor or any other person;

 

  (vi)

any Finance Document or any other document or agreement being in whole or in
part illegal, void, voidable, avoided, unenforceable or otherwise of limited
force or effect;

 

  (vii)

any extinguishment, failure, loss, release, discharge, abandonment, impairment,
compounding, composition or compromise, in whole or in part, of any Finance
Document or any other document or agreement;

 

  (viii)

any alteration, amendment, variation, supplement, renewal or replacement of any
Finance Document or any other document or agreement;

 

  (ix)

any moratorium or other suspension of any Power;

 

  (x)

any Finance Party exercising or enforcing, delaying or refraining from
exercising or enforcing, or being not entitled or unable to exercise or enforce
any Power;

 

  (xi)

any Finance Party obtaining a judgment against any Transaction Party, Guarantor
or any other person for the payment of any of the Guaranteed Moneys;

 

  (xii)

any transaction, agreement or arrangement that may take place with any Finance
Party, any Transaction Party, Guarantor or any other person;

 

  (xiii)

any payment to any Finance Party including any payment which at the payment date
or at any time after the payment date is in whole or in part illegal, void,
voidable, avoided or unenforceable;

 

page 10



--------------------------------------------------------------------------------

Guarantee Deed Poll       LOGO [g603651dsp295.jpg]

 

  (xiv)

any failure to give effective notice to any Transaction Party, Guarantor or any
other person of any default under any Finance Document or any other document or
agreement;

 

  (xv)

any legal limitation, disability or incapacity of any Transaction Party,
Guarantor or of any other person;

 

  (xvi)

any breach of any Finance Document or any other document or agreement;

 

  (xvii)

the acceptance of the repudiation of, or termination of, any Finance Document or
any other document or agreement;

 

  (xviii)

any Guaranteed Moneys being irrecoverable for any reason;

 

  (xix)

any disclaimer by any Transaction Party, Guarantor or any other person of any
Finance Document or any other document or agreement;

 

  (xx)

any assignment, novation, assumption or transfer of, or other dealing with, any
Powers or any other rights or obligations under any Finance Document or any
other document or agreement;

 

  (xxi)

the opening of a new account of any Transaction Party or Guarantor with any
Finance Party or any transaction on or relating to the new account;

 

  (xxii)

any prejudice (including material prejudice) to any person as a result of:

 

  (A)

any thing done or omitted by any Finance Party, any Transaction Party, any
Guarantor or any other person;

 

  (B)

any failure or neglect by any Finance Party or any other person to recover the
Guaranteed Moneys from any Transaction Party or Guarantor; or

 

  (C)

any other thing;

 

  (xxiii)

the receipt by any Finance Party of any dividend, distribution or other payment
in respect of any liquidation;

 

  (xxiv)

the failure of any Transaction Party or other Guarantor or any other person who
is intended to become a co-surety or co-indemnifier of that Guarantor to execute
this agreement or any other document; or

 

  (xxv)

any other act, omission, matter or thing whether negligent or not.

 

  (b)

Clause 5.12(a) applies irrespective of:

 

  (i)

the consent or knowledge or lack of consent or knowledge, of any Finance Party,
any Transaction Party, Guarantor or any other person of any event described in
clause 5.12(a); or

 

  (ii)

any rule of law or equity to the contrary.

 

5.13

No competition

 

  (a)

Until the Guaranteed Moneys have been fully paid and this clause 5 has been
finally discharged, a Guarantor is not entitled to:

 

  (i)

be subrogated to any Finance Party;

 

  (ii)

claim or receive the benefit of:

 

  (A)

any Encumbrance, Guarantee or other document or agreement of which any Finance
Party has the benefit;

 

  (B)

any moneys held by any Finance Party; or

 

  (C)

any Power;

 

page 11



--------------------------------------------------------------------------------

Guarantee Deed Poll       LOGO [g603651dsp295.jpg]

 

  (iii)

either directly or indirectly prove in, claim or receive the benefit of any
distribution, dividend or payment arising out of or relating to the liquidation
of any Transaction Party or Guarantor liable to pay the Guaranteed Moneys,
except in accordance with clause 5.13(b);

 

  (iv)

make a claim or exercise or enforce any right, power or remedy by way of
contribution against any Transaction Party or Guarantor liable to pay the
Guaranteed Moneys; or

 

  (v)

raise any defence or counterclaim in reduction or discharge of its obligations
under this clause 5.

 

  (b)

If required by any Finance Party, a Guarantor must prove in any liquidation of
any Transaction Party or Guarantor liable to pay the Guaranteed Moneys for all
money owed to the Guarantor in accordance with the Finance Party’s instructions.

 

  (c)

All money recovered by a Guarantor in breach of this clause 5.13 from any
liquidation or from any Transaction Party or Guarantor liable to pay the
Guaranteed Moneys must be promptly paid to the Financier Representatives for the
account of their Financiers and only if it does not create or take effect as a
security interest for the purposes of the PPSA, until so paid must be received
and held in trust by the Guarantor for the Finance Parties to the extent of the
unsatisfied liability of the Guarantor under this clause 5.

 

  (d)

A Guarantor must not do or seek, attempt or purport to do anything referred to
in clause 5.13(a).

 

5.14

Continuing guarantee

This clause 5 is a continuing obligation of each Guarantor, despite:

 

  (a)

any settlement of account; or

 

  (b)

the occurrence of any other thing,

and remains in full force and effect until all the Guaranteed Moneys have been
Finally Paid.

 

5.15

Variation

This clause 5 extends to cover the Finance Documents as amended, varied or
replaced, whether with or without the consent of any one or more of the
Guarantors, including any increase in the limit or maximum principal amount
available under a Finance Document.

 

5.16

Judgments

A final judgment obtained against a relevant Transaction Party or Guarantor is
conclusive as against each Guarantor.

 

5.17

Release of Guarantors

Upon each Guarantor becoming a Guarantor (as defined in the Common Terms Deed
Poll) under the Common Terms Deed Poll, each Guarantor will cease to be a
Guarantor under this Deed Poll and the Finance Parties will automatically
release each Guarantor from all its obligations under this Deed Poll.

 

page 12



--------------------------------------------------------------------------------

Guarantee Deed Poll       LOGO [g603651dsp295.jpg]

 

6

Interest on Overdue Amounts

 

6.1

Accrual

Except where the relevant Finance Document provides otherwise, interest accrues
on each unpaid amount which is due and payable by a Guarantor under or in
respect of this Deed Poll (including interest under this clause):

 

  (a)

on a daily basis up to the date of actual payment from (and including) the due
date or, in the case of an amount payable by way of reimbursement or indemnity,
the date of disbursement or loss, if earlier;

 

  (b)

both before and after judgment (as a separate and independent obligation); and

 

  (c)

at the rate provided in clause 6.3.

 

6.2

Payment

Each Guarantor shall pay interest accrued under this clause on demand by the
relevant Financier Representative and on the last Business Day of each calendar
quarter. That interest is payable in the currency of the unpaid amount on which
it accrues.

 

6.3

Rate

The rate applicable under this clause is the sum of 2% per annum plus the higher
of:

 

  (a)

the rate (if any) applicable to the amount immediately before the due date; and

 

  (b)

the rate agreed in respect of overdue amounts in accordance with the terms of
the relevant Finance Document.

Interest is calculated on the basis of a year of 365 days or, where the drawing
is in another currency for which such calculation basis is market convention,
360 days.

 

7

GST

Clause 12.3 (GST) of the Common Terms Deed Poll applies to this Deed Poll.

 

8

Saving provisions

Clause 13 (Savings provisions) of the Common Terms Deed Poll applies to this
Deed Poll as if references in that clause to a Transaction Party were references
to a Guarantor.

 

9

Survival of Obligations

 

  (a)

(Representations and warranties) Each representation or warranty in this Deed
Poll survives the execution and delivery of this Deed Poll and the provision of
financial accommodation.

 

  (b)

(Indemnity) Each indemnity, reimbursement or similar obligation in this Deed
Poll:

 

  (i)

is a continuing, separate and independent obligation, despite any settlement of
account or the occurrence of any other thing and remains in full force and
effect until the Guaranteed Moneys are fully and finally repaid;

 

  (ii)

is payable on demand; and

 

  (iii)

survives termination or discharge of the relevant Finance Document and repayment
of financial accommodation. Where a party is obliged to indemnify another party
against any loss, cost, charge, liability, expense, deficiency or other amount,
it shall pay on demand from time to time the amount stated by the other party to
be the amount indemnified against.

 

page 13



--------------------------------------------------------------------------------

Guarantee Deed Poll       LOGO [g603651dsp295.jpg]

 

10

Assignments

 

  (a)

A Guarantor may only assign or transfer any of its rights or obligations under
this Deed Poll with the prior written consent of each Financier Representative.

 

  (b)

A Finance Party may assign or transfer all or any of its rights under this Deed
Poll in accordance with the provisions set out in a Finance Document as part of
a corresponding dealing with its rights under the relevant Finance Document.

 

11

Notices

 

  (a)

All notices, requests, demands, consents, approvals, agreements or other
communications to or by a party to this Deed Poll must be in writing signed by
an Officer of the sender (or in the case of an email message, sent from the
email address of an Officer of the sender) and be delivered, received or left at
the address, email address or fax number of the recipient shown in the Schedule
or to any other address, or fax number or email address which it may have
notified the sender.

 

  (b)

Clauses 15.1(b) to (d) (Notices) of the Common Terms Deed Poll apply to this
Deed Poll (together with necessary changes for context).

 

12

Governing Law and Jurisdiction

 

  (a)

This Deed Poll is governed by the laws of New South Wales. To the extent
permitted by law, so are all related matters, including any non contractual
matters. Each Guarantor irrevocably accepts the non exclusive jurisdiction of
courts with jurisdiction there.

 

  (b)

Clauses 15.2(c) to (e) (Governing law and jurisdiction) of the Common Terms Deed
Poll apply to this Deed Poll as if references in those clauses to a Transaction
Party were references to a Guarantor.

 

13

General

Clauses 15.3 (Prohibition and enforceability) to 15.6 (Cumulative rights)
(inclusive) and 16 (Confidentiality) of the Common Terms Deed Poll apply to this
Deed Poll.

 

14

Counterparts

This Deed Poll may be executed in any number of counterparts, each executed by
one or more parties. A party may do this by executing and electronically
transmitting a copy to one or more others or their representative. All
counterparts, taken together, constitute one instrument.

 

page 14



--------------------------------------------------------------------------------

Guarantee Deed Poll       LOGO [g603651dsp295.jpg]

 

Schedule

Notice Details

Guarantors

 

1 Name of Guarantor    2 Place of incorporation    3 Address

NXE Australia Pty Limited

ACN 625 190 990

   Incorporated in Australia   

Address: 5 Thomas Holt Drive,

North Ryde NSW 2113

Attention: Chief General Counsel

Email:

general.counsel@Foxtel.com.au

Fox Sports Australia Pty Limited

ACN 065 445 418

   Incorporated in Australia   

Address: Level 5, 2 Holt Street,

Surry Hills NSW 2010

Attention: Company Secretary

Facsimile: (02) 9288 3275

Binni Pty Limited

ACN 004 092 648

   Incorporated in Australia   

Address: Level 5, 2 Holt Street,

Surry Hills NSW 2010

Attention: Company Secretary

Facsimile: (02) 9288 3275

Fox Sports Venues Pty Limited

ACN 110 803 944

   Incorporated in Australia   

Address: Level 5, 2 Holt Street,

Surry Hills NSW 2010

Attention: Company Secretary

Facsimile: (02) 9288 3275

Sport by Numbers Pty Limited

ACN 065 420 046

   Incorporated in Australia   

Address: Level 5, 2 Holt Street,

Surry Hills NSW 2010

Attention: Company Secretary

Facsimile: (02) 9288 3275

Fox Sports Streamco Pty Limited

ACN 616 999 243

   Incorporated in Australia   

Address: Level 5, 2 Holt Street,

Surry Hills NSW 2010

Attention: Company Secretary

Facsimile: (02) 9288 3275

 

page 15



--------------------------------------------------------------------------------

Guarantee Deed Poll       LOGO [g603651dsp295.jpg]

 

Each attorney executing this Deed Poll states that he or she has no notice of
the revocation or suspension of his or her power of attorney.

Executed and delivered as a Deed Poll

Executed as a deed in accordance with

section 127 of the Corporations Act 2001 by

NXE Australia Pty Limited:

 

/s/ Stacey Lee Brown

     

/s/ Lynette Ireland

Director Signature       Director/Secretary Signature

STACEY LEE BROWN

     

LYNETTE IRELAND

Print Name       Print Name

Executed as a deed in accordance with

section 127 of the Corporations Act 2001 by

Fox Sports Australia Pty Limited:

 

     

/s/ Ian Philip

     

/s/ Christina Allen

Director Signature       Director/Secretary Signature

lan Philip

     

Christina Allen

Print Name       Print Name

Executed as a deed in accordance with

section 127 of the Corporations Act 2001 by

Binni Pty Limited:

     

/s/ Peter Campbell

     

/s/ Christina Allen

Director Signature       Director/Secretary Signature

Peter Campbell

     

Christina Allen

Print Name       Print Name

 

page 16



--------------------------------------------------------------------------------

Guarantee Deed Poll       LOGO [g603651dsp295.jpg]

 

Executed as a deed in accordance with

section 127 of the Corporations Act 2001 by

Fox Sports Venues Pty Limited:

 

/s/ Ian Philip

     

/s/ Christina Allen

Director Signature       Director/Secretary Signature

lan Philip

     

Christina Allen

Print Name       Print Name

Executed as a deed in accordance with

section 127 of the Corporations Act 2001 by

Sport by Numbers Pty Limited:

     

/s/ Ian Philip

     

/s/ Christina Allen

 

Director Signature

      Director/Secretary Signature

lan Philip

     

Christina Allen

Print Name       Print Name

Executed as a deed in accordance with

section 127 of the Corporations Act 2001 by

Fox Sports Streamco Pty Limited:

     

/s/ Peter Campbell

     

/s/ Christina Allen

Director Signature       Director/Secretary Signature

Peter Campbell

     

Christina Allen

Print Name       Print Name

 

page 17